Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/12/2021. In virtue of this communication, claims 1-13 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 08/23/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 07/12/2021 is accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Contopanagos (US 20160020648), hereinafter Contopanagos, in view of Hsu et al (US 20150263426), hereinafter Hsu.

Regarding claim 1,
Contopanagos discloses an antenna device (an integrated antenna structure 1000, Fig 10) comprising:
a feeding antenna conductor (an antenna element 106, Fig 10);
a non-feeding antenna conductor (a folded ground 102, Fig 10);
a ground conductor (a ground element 108, Fig 10);
a first artificial magnetic conductor (an AMC metal layer 4021, Fig 10) disposed between the feeding antenna conductor and the non-feeding antenna conductor, and the ground conductor; and
a second artificial magnetic conductor (an AMC metal layer 4022, Fig 10) disposed side by side with the first artificial magnetic conductor,
wherein the feeding antenna conductor and the non-feeding antenna conductor are disposed on the first artificial magnetic conductor (Fig 10).
Contopanagos teaches ground element 108 of PIFA 100 shorted with backing metal layer 304 may become the primary ground of the integrated antenna structure 1000 (paragraph [0095]). Therefore, the backing metal layer 304 is a ground conductor.
Contopanagos does not teach the second artificial magnetic conductor electrically connected to the backing metal layer.
However, Hsu teaches an antenna device (a multiband antenna 50, Fig 1D) comprising a second artificial magnetic conductor (an SQ13, Fig 1D) disposed side by side with a first artificial magnetic conductor (an SQ22, Fig 1D) and electrically connected to a backing metal layer (a metallic sheet 302, Fig 1D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second artificial magnetic conductor disposed side by side with a first artificial magnetic conductor and electrically connected to a backing metal layer in Contopanagos as taught by Hsu, in order to provide a small antenna structure having a high gain, broad bandwidth and improved isolation.



[AltContent: arrow][AltContent: textbox (4023)][AltContent: arrow][AltContent: textbox (4022)][AltContent: textbox (4021)][AltContent: ][AltContent: textbox (Contopanagos (US 20160020648))]
    PNG
    media_image1.png
    466
    657
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (L1)][AltContent: textbox (Hsu (US 20150263426))]
    PNG
    media_image2.png
    638
    648
    media_image2.png
    Greyscale


Regarding claim 2,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 1.
Hsu teaches a first via conductor (a via conductor VIA13, Fig 1D) that electrically connects the second artificial magnetic conductor to the ground conductor, wherein the first via conductor is provided at a position away from an end of the first artificial magnetic conductor by a predetermined length (a length L1, Fig 1D).

Regarding claim 3,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 1.
Hsu teaches a third artificial magnetic conductor (an SQ31, Fig 1D) that is disposed side by side with the first artificial magnetic conductor and is electrically connected to the ground conductor, wherein the first artificial magnetic conductor is disposed between the second artificial magnetic conductor and the third artificial magnetic conductor (Fig 1D).

Regarding claim 4,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 3.
Hsu teaches a first via conductor (a via conductor VIA13, Fig 1D) that electrically connects the second artificial magnetic conductor to the ground conductor; and a second via conductor (a via conductor VIA31, Fig 1D) that electrically connects the third artificial magnetic conductor to the ground conductor.

Regarding claim 5,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 4.
Hsu teaches a dielectric board (a spacer layer 304, Fig 1D; “The spacer layer 304 fills the space between the metallic sheet 302 and the metallic protrusions MP11-MP33” paragraph [0036]) on which the first to third artificial magnetic conductors are disposed, wherein the first via conductor and the second via conductor pass through the dielectric board (Fig 1D).

Regarding claim 6,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 5.
Contopanagos teaches a third via conductor (a signal via 112, Fig 1B) that is electrically connected to the feeding antenna conductor and passes through the dielectric board (a dielectric layer of a PCB 104, Fig 1B), wherein the third via conductor is electrically insulated from the ground conductor (Fig 1A) and the first artificial magnetic conductor (Fig 10).
[AltContent: arrow][AltContent: textbox (1182)][AltContent: textbox (Contopanagos (US 20160020648))]   
    PNG
    media_image3.png
    590
    558
    media_image3.png
    Greyscale


Regarding claim 7,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 6.
Contopanagos teaches a fourth via conductor (a ground via 118, Fig 1B) that is electrically connected to the non-feeding antenna conductor and passes through the dielectric board, wherein the fourth via conductor is electrically connected to the ground conductor.
Hsu teaches a fourth via conductor (a conductor 514, Fig 1D) is electrically connected to the ground conductor and the first artificial magnetic conductor (Fig 1D).

Regarding claim 8,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 1.
Contopanagos teaches the first artificial magnetic conductor has a slit (a slit S, Fig 10) substantially facing a position between the feeding antenna conductor and the non-feeding antenna conductor.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Contopanagos (US 20160020648), hereinafter Contopanagos, in view of Hsu et al (US 20150263426), hereinafter Hsu, and Hamabe (US 20200196439), hereinafter Hamabe.

Regarding claim 9,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 1.
Contopanagos as modified does not teach a board on which the feeding antenna conductor and the non-feeding antenna conductor are disposed; and a parasitic conductor provided on the board.
However, Hamabe teaches an antenna device (an antenna device 101, Fig 1) comprising a board (a board 1, Fig 1) on which a feeding antenna conductor (an antenna conductor 2, Fig 1) and the non-feeding antenna conductor (an antenna conductor 3, Fig 1) are disposed; and a parasitic conductor (an antenna conductor 6, Fig 1) provided on the board.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a board on which a feeding antenna conductor and a non-feeding antenna conductor being disposed, and a parasitic conductor provided on the board in Contopanagos as modified, as taught by Hamabe, in order to provide an antenna device that achieves a wider band of a communication frequency and compactness while maintaining a frequency characteristic of a fundamental wave.
[AltContent: textbox (Hamabe (US 20200196439))]
    PNG
    media_image4.png
    465
    620
    media_image4.png
    Greyscale

Regarding claim 10,
Contopanagos in view of Hsu and Hamabe discloses the claimed invention, as discussed in claim 9.
Hamabe the parasitic conductor is electrically insulated from the ground conductor (paragraph [0019]) and the first artificial magnetic conductor (Fig 3).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Contopanagos (US 20160020648), hereinafter Contopanagos, in view of Hsu et al (US 20150263426), hereinafter Hsu, and Edwards et al (US 20190081394), hereinafter Edwards.
Regarding claim 11,
Contopanagos in view of Hsu discloses the claimed invention, as discussed in claim 1.
Contopanagos as modified does not teach a display; a front panel that protects the display; and a metal frame that surrounds the antenna device and has a window opening larger in area than the antenna device, wherein the antenna device is fixed to the front panel and surrounded by the window opening of the metal frame.
However, Edwards teaches a communication device (an electronic device 10, Fig 5) comprising:
an antenna device (antenna structures 40, Fig 5);
a display (a display 14, Fig 6);
a front panel (a display cover layer 302, Fig 6) that protects the display; and
a metal frame (housing structures 16, Figs 5 and 6) that surrounds the antenna device and has a window opening (a window opening WDO, Figs 5 and 6) larger in area than the antenna device,
wherein the antenna device is fixed to the front panel and surrounded by the window opening of the metal frame (Figs 5 and 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communication device comprising an antenna device, a display, a front panel protecting the display, and a metal frame surrounding the antenna device and having a window opening larger in area than the antenna device, wherein the antenna device being fixed to the front panel and surrounded by the window opening of the metal frame in Contopanagos as modified, as taught by Edwards, in order to provide improved wireless circuitry for electronic devices.

[AltContent: arrow][AltContent: textbox (WDO)][AltContent: textbox (Edwards (US 20190081394))]
    PNG
    media_image5.png
    651
    661
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (WDO)][AltContent: textbox (Edwards (US 20190081394))]
    PNG
    media_image6.png
    738
    665
    media_image6.png
    Greyscale


Regarding claim 12,
Contopanagos in view of Hsu and Edwards discloses the claimed invention, as discussed in claim 11.
Edwards teaches the metal frame is fixed to the front panel (Fig 6).



Regarding claim 13,
Contopanagos in view of Hsu and Edwards discloses the claimed invention, as discussed in claim 11.
Contopanagos as modified does not explicitly teach the antenna device is fixed to the front panel with a double-sided tape.
However, it’s well known in the art that an antenna device is fixed to a front panel of an electronic device with a double-sided tape.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845